Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 11,247,435 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because current claims 1 and 5 correspond to claim 16 of ‘435 where a method for forming a glass laminate, the method comprising: laminating a glass sheet to a first surface of a non-glass substrate; laminating a multi-layer barrier film to a second surface of the non-glass substrate, the multi-layer barrier film comprising a metal layer and a polymer layer; wherein an absolute value of a flatness of the glass laminate determined according to European Standard EN 438 after exposure to 23 C and 90% relative humidity for 7 days is at most about 3 mm/m.  Current claim 2 corresponds to claim 17 of ‘435 where the method further comprising forming the non-glass substrate prior to each of the laminating the glass sheet and the laminating the multi-layer barrier film by pressing a stack of polymer impregnated papers to bond the polymer impregnated papers.  Current claim 3 corresponds to claim 18 of ‘435 wherein the pressing the stack of polymer impregnated papers comprises a high pressure laminate (HPL) process or a low pressure laminate (LPL) process.  Current claim 4 corresponds to claims 19 of ‘435 wherein subsequent to the laminating the multi-layer barrier film, a first surface of the multi-layer barrier film is adjacent to the non-glass substrate and a second surface of the multi-layer barrier film opposite the first surface defines an outer surface of the glass laminate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeBusk et al. (US 6,650,478 B1).
Claims 1 and 4:  DeBusk teaches a multi-layered optical filter comprising a glass, a mounting adhesive, a UV absorbing polyester substrate, an infrared reflecting metal layer, a laminating adhesive massive dielectric, a thinner absorbing metal layer, a quarter wave optical thickness interfering dielectric, a thicker absorbing metal layer, a polyester substrate and a scratch resistant layer in the order thereof (Fig. 3 and col. 6, lines 42-65).  The glass meets the claimed glass sheet, the UV absorbing polyester substrate meets the claimed non-glass substrate, and the quarter wave optical thickness interfering dielectric, thicker absorbing metal layer and polyester substrate as a combination meet the claimed barrier film.  DeBusk teaches a lamination process is used to laminate the glass and the UV absorbing polyester substrate after the it is being coated with the infrared reflecting metal layer; and another lamination process is used to laminate the infrared reflecting metal layer coated UV absorbing polyester substrate and the polyester substrate after it is being coated with the thicker absorbing metal layer, the quarter wave optical thickness interfering dielectric and the thinner absorbing metal layer (col. 6, lines 42-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (US 6,650,478 B1) as applied to claim 1 above and further in view of Andre et al. (WO 2006/005316 A1 – English translated).
DeBusk teaches the claimed invention as set forth above.
Claims 2 and 3:  DeBusk does not teach polymer impregnated papers as the UV absorbing polyester substrate/non-glass substrate.  However, Andre teaches a laminate material comprising a high pressure laminate (HLP) and glass panel (Fig. 1, abstract and page 7, lines 15-30).  Andre teaches the HLP comprises synthetic resin soaked cellulosic material web such as paper (page 4, lines 23-27).  DeBusk and Andre are analogous art because they are from the same field of endeavor that is the glass laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the synthetic resin soaked paper of Andre with the invention of DeBusk, and the motivation for combining would be, as Andre suggested, to reduce brittleness (page 9, line 13).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
September 13, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785